Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 1 is objected to because of an informality: the word “the” should be inserted before “inner conical surface” in the fifth to last line. Claim 6 is objected to because of an informality: the word “shapes” should be replaced with “shaped” in the second line.   Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 recites for the bidirectional tapered hole (42) of the internal thread (6), the first helical conical surface (421) and the second conical surface (422) of the bidirectional conical surface (42) that are respectively defined by the left conical surface and the right conical surface of the helical dumbbell-like shaped asymmetrical bidirectional tapered configuration, and the internal helical line (5) are continuous helical surfaces and a discontinuous helical line, respectively; and for the bidirectional truncated cone body (71) of the external thread (9), the first helical conical surface (721) and the second helical conical surface (722) that are respectively defined by the left conical surface and the right conical surface of the helical dumbbell-like shaped asymmetrical bidirectional tapered configuration, and the external helical line (8) are continuous helical surfaces and a continuous helical line, respectively. Applicant’s originally field disclosure teaches that the conical surfaces and helical line are all continuous or all discontinuous. Applicant’s specification and drawings do not disclose an embodiment wherein the conical surfaces are continuous, and the point where the conical surfaces meet (i.e. helical line) is discontinuous. 
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 and 17 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 recites the first helical conical surface (421) and the second helical conical surface (422) of the bidirectional conical surface (42) of the bidirectional tapered hole bidirectional helical conical surface, is the same as, (41) form a shape that corresponds to …. This phrasing is awkward so as to make it confusing. For example, it is unclear what element the phrase “the bidirectional conical surface (42) of the bidirectional tapered hole bidirectional helical conical surface” is referring to. In addition, it is unclear what the following phrase is attempting to claim: is the same as, (41) form a shape that corresponds to ….
Claim 2 recites the following elements multiple times: first and second helical conical surface, a shape, a helical outer flank, two hypotenuses, a right-angled trapezoid union, a constant speed, a right-angled side, upper sides, and lower sides. It is unclear if the subsequent recitations of each element have the same structure/speed as the previous limitations.
Claims 3-5 and 17 are rejected for depending from claim 2.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN105443546A (“You”).
Claim 1 recites a connection structure of a bolt and a nut, comprising an external thread (9) of the bolt and an internal thread (6) of the nut in mutual thread fit, each of the external thread (9) and the internal thread (6) comprising a dumbbell-like shaped asymmetrical bidirectional tapered threading arrangement (1), wherein: the dumbbell-like shaped asymmetrical bidirectional tapered threading arrangement (1) comprises at least one unit thread segment that is formed as a helical dumbbell-like shaped asymmetrical bidirectional tapered configuration having a reduced middle and two enlarged ends, wherein the dumbbell-like shaped asymmetrical bidirectional tapered threading arrangement (1) of the internal thread (6) comprises a bidirectional tapered hole (41) and the dumbbell-like shaped asymmetrical bidirectional tapered threading arrangement (1) of the external thread (9) comprises a bidirectional truncated cone body (71); for each of the bidirectional tapered hole (41) and the bidirectional truncated cone body (71); the bidirectional tapered hole (41) of the dumbbell-like shaped asymmetrical bidirectional tapered threading arrangement (1) of the internal thread (6) is arranged on an inner surface of a cylindrical body (2) of the nut; the bidirectional truncated cone body (71) of the dumbbell-like shaped asymmetrical bidirectional tapered threading arrangement (1) of the external thread (9) is arranged on an outer surface of a columnar body (3) of the bolt. You teaches a tapered bolt and nut combination (para. [0002], wherein all references to You refer to USPGPub No. 2018/0266469, which is an English publication of CN105443546A). You teaches each of the internal and external threads comprising left and right tapered surfaces 11/21 & 12/22, wherein when interpreting adjacent crests as the ends of a single external thread and adjacent roots as the ends of a single internal thread, the threads form a dumbbell-like shape with a smaller diameter middle and two enlarged ends (figs. 1-3). In addition, each thread comprises the right taper 11, 21 with an angle less than the left taper 12, 22 with respect the central axis (figs. 1-3).
Claim 1 also recites the helical dumbbell-like shaped asymmetrical bidirectional tapered configuration of the at least one unit thread segment of the dumbbell-like shaped asymmetrical bidirectional tapered threading arrangement (1) comprises a left taper (95) and a right taper (96), wherein a first one of the left taper (95) and the right taper (96) is greater than a second one of the left taper (95) and the right taper (96) ; the helical dumbbell-like shaped asymmetrical bidirectional tapered configuration of the dumbbell-like shaped asymmetrical bidirectional tapered threading arrangement (1) comprises a left conical surface and a right conical surface, wherein the left taper (95) is defined by the left conical surface of the helical dumbbell-like shaped asymmetrical bidirectional tapered configuration and corresponds to a first taper angle, and the right taper (96) is defined by the right conical surface of the helical dumbbell-like shaped asymmetrical bidirectional tapered configuration and corresponds to a second taper angle (a2); the left taper (95) and the right taper (96) have opposite directions and different tapers. As illustrated in figs. 1-3 of You, the thread has two tapers 11/21 & 12/22 extending in opposite directions, are helical, and that have different taper angles (para. [0032]).
You further teaches the internal thread (6) and the external thread (9) are in engagement with each other such that the bidirectional truncated cone body of the external thread (9) is received in the bidirectional tapered hole (41) of the internal thread (6) and an inner conical surface defined by one of the left conical surface and the right conical surface of the helical dumbbell-like shaped asymmetrical bidirectional tapered configuration of the bidirectional truncated body (71) of the external thread (9) and an outer conical surface defined by a corresponding one of the left conical surface and the right conical surface of the helical dumbbell-like shaped asymmetrical bidirectional tapered configuration of the bidirectional tapered hole (41) of the internal thread (6) bear each other, wherein the first and second taper angles of the left and right tapers of the helical dumbbell-like shaped asymmetrical bidirectional tapered configuration are respectively of first and second angular ranges such that the inner conical surface of the helical dumbbell-like shaped asymmetrical bidirectional tapered configuration of the external thread is in contact engagement with the outer conical surface of the helical dumbbell-like shaped asymmetrical bidirectional tapered configuration of the internal thread to fulfill a screwing operation between a thread pair formed of the external thread and the internal thread in a helical direction and the inner conical surface and the outer conical surface form a cone pair that fulfills an interference-fitting operation in an axial direction, wherein inner conical surface of the external thread and the outer conical surface of the internal thread achieve the screwing operation of the thread pair and also achieve the interference-fitting operation of the cone pair to realize interference engagement between the external thread and the internal thread through the screwing operation between the external thread and the internal thread (figs. 1-3, paras. [0032] & [0034]-[0035]).
Claim 2 recites the bidirectional tapered hole (41) of the dumbbell-like shaped bidirectional tapered threading arrangement of the internal thread (6) comprises a bidirectional conical surface (42) that comprises a first helical conical surface (421) and a second helical conical surface (422) respectively defined by the left conical surface and the right conical surface of the helical dumbbell-like shaped asymmetrical bidirectional tapered configuration, and an internal helical line (5) interfacing the first and second helical conical surfaces (421, 422); the bidirectional truncated cone body (71) of the dumbbell-like shaped bidirectional tapered threading arrangement of the external thread (9) comprises a bidirectional conical surface (72) that comprises a first helical conical surface (721) and a second helical conical surface (722) respectively defined by the left conical surface and the right conical surface of the helical dumbbell-like shaped asymmetrical bidirectional tapered configuration, and an external helical line (8) interfacing the first and second helical conical surfaces. As illustrated in figs. 1-3, each of the internal and external threads comprise left and right tapered surfaces 11/21 & 12/22 that are helical and that meet at a connection point, i.e. internal and external helical lines.
Claim 2 further recites the first helical conical surface (421) and the second helical conical surface (422) of the bidirectional conical surface (42) of the bidirectional tapered hole bidirectional helical conical surface, is the same as, (41) form a shape that corresponds to a shape of a helical outer flank of a first rotating body, wherein the first rotating body is formed by two hypotenuses of a right-angled trapezoid union rotating around a right-angled side of the right-angled trapezoid union, while axially moving at a constant speed along a central axis of the cylindrical body (2); wherein the right- angled trapezoid union is formed by oppositely jointing upper sides of two right- angled trapezoids; the two right-angled trapezoids have lower sides that are identical, the upper sides, and right-angled sides that are different from each other and jointly define the right-angled side of the right-angled trapezoid union; and the right-angled sides of the two right- trapezoids are coincident with the central axis of the cylindrical body (2); and the first helical conical surface (721) and the second helical conical surface (722) of the bidirectional conical surface (72) of the bidirectional truncated cone body (71) form a shape that corresponds to a shape of a helical outer flank of a second rotating body, wherein the second rotating body is formed by two hypotenuses of a right-angled trapezoid union rotating around a right-angled side of the right-angled trapezoid union, while axially moving at a constant speed along a central axis of the columnar body (3); wherein the right-angled trapezoid union is formed by oppositely jointing upper sides of two right-angled trapezoids; the two right-angled trapezoids have lower sides that are identical, the upper sides, and right-angled sides that are different from each other and jointly define the right-angled side of the right-angled trapezoid union; and the right-angled sides of the two right-trapezoids are coincident with the central axis of the columnar body (3). As illustrated in annotated fig. 2 of the You illustrated below, the shapes of the conical surfaces of both the internal and external threads have the recited shape given the above modification.

    PNG
    media_image1.png
    554
    730
    media_image1.png
    Greyscale

As illustrated above, each of the conical surfaces has a shape of the claimed trapezoid union. Further, since the threads are helical, the threads have a shape of the trapezoid union that moves axially along the central axis while rotating (paras. [0032]-[0033]). Since the external thread also comprises the left and right tapered surfaces similar to that of the internal thread, the shape of the external thread also reads on the claimed shape.
Regarding claim 4, You further teaches an axial movement distance of the right-angled trapezoid union along the central axis of the columnar body (3) for the right-angled trapezoid union rotating about the central axis of the columnar body (3) for a full circle of 360 degrees is equal to a sum of lengths of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union (figs. 1-3, para. [0033]).
Regarding claim 5, You further teaches for the bidirectional tapered hole (42) of the internal thread (6), the first helical conical surface (421) and the second conical surface (422) of the bidirectional conical surface (42) that are respectively defined by the left conical surface and the right conical surface of the helical dumbbell-like shaped asymmetrical bidirectional tapered configuration, and the internal helical line (5) are continuous helical surfaces and a continuous helical line, respectively (paras. [0015], [0021], [0033] & [0036]); and for the bidirectional truncated cone body (71) of the external thread (9), the first helical conical surface (721) and the second helical conical surface (722) that are respectively defined by the left conical surface and the right conical surface of the helical dumbbell-like shaped asymmetrical bidirectional tapered configuration, and the external helical line (8) are continuous helical surfaces and a continuous helical line, respectively (paras. [0015], [0021], [0033] & [0036]).
Claim 6 recites the at least one unit thread segment of the dumbbell-like shapes asymmetrical bidirectional threading arrangement (1) of the internal thread (6) comprises two additional unit thread segments respectively adjacent to two ends of the at least one unit thread segment, and wherein the bidirectional tapered hole (71) of the at least one unit thread segment of the internal thread (6) is formed by oppositely jointing upper sides of two tapered holes (4), wherein the two tapered holes (4) have lower sides that are identical and the upper sides, and have different cone heights, and the lower sides of the two tapered holes (4) are located at two ends of the bidirectional tapered hole (41) of the at least one unit thread segment and are connected with lower sides of bidirectional tapered holes (41) of the two additional unit thread segments that are adjacent to the two ends of the at least one unit thread segment; and wherein the at least one unit thread segment of the dumbbell-like shapes asymmetrical bidirectional threading arrangement (1) of the external thread (9) comprises two additional unit thread segments respectively adjacent to two ends of the at least one unit thread segment, and wherein the bidirectional truncated cone body (71) of the at least one unit thread segment of the external thread (9) is formed by oppositely jointing upper sides of two truncated cone bodies (7), wherein the two truncated cone bodies (7) have lower sides that are identical and the upper sides, and have different cone heights, and the lower sides of the two truncated cone bodies (7) are located at two ends of the bidirectional truncated cone body (71) of the at least one unit thread segment and are connected with lower sides of bidirectional truncated cone bodies (71) of the two additional unit thread segments that are adjacent to the two ends of the at least one unit thread segment. Each of the tapered surfaces of the internal and external thread delimit truncated cone bodies/holes (figs. 1-3). As illustrated in annotated fig. 2 of You provided in the rejection to claim 2 above, upper surfaces of the cones/holes defined by each taper of a thread are connected at upper surfaces of the cones/holes, and, lower surfaces of the cones/holes connect to lower surfaces of cone bodies/holes of adjacent threads at respective ends of the one unit thread. Further, since the two conical surfaces of each thread have different taper angles, the height of the two cones/holes of each thread are different while the upper and lower ends of each cone/hole are at the same distance from the central axis.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over You as applied to claim 1 above, and further in view of US Patent No. 4,295,751 (“Holmberg”).
Regarding claim 11, You fails to explicitly teach the left taper (95) is greater than the right taper (96), and the first angular range of the first taper angle (cl) is greater than 0 and smaller than 53, and the second angular range of the second taper angle (a2) is greater than 0 and smaller than 53. However, this would have been obvious in view of Holmberg.
Holmberg is directed to thread with asymmetric flanks wherein one flank has a relatively small angle with respect to the central axis (figs. 3-4). Holmberg teaches the angle of the smaller flank being between 10-25 degrees with respect to the central axis and the other flank having an angle between 50 and 80 degrees (col. 3 lines 3-20).  
In this case, both You and Holmberg teaches a thread having one taper relatively small with respect to a second taper. You is silent as to the specific angles of the tapers. Holmberg teaches that it is predictable for the smaller angle to be between 10-25 degrees and the second angle to be between 50 and 80 degrees. Thus, it would be obvious to modify You such that the first taper is between 50 and 80 degrees and the right taper is between 10 and 25 degrees.
Given the above modification, since each of the ranges lies within or overlaps with the claimed ranges a prima facie case of obviousness exists.
Regarding claim 12, You fails to explicitly teach the left taper (95) is smaller than the right taper (96), and the first angular range of the first taper angle (al) is greater than 0 and smaller than 53, and the second angular range of the second taper angle (a2) is greater than 0 and smaller than 53. However, this would have been obvious in view of Holmberg.
Holmberg is directed to thread with asymmetric flanks wherein one flank has a relatively small angle with respect to the central axis (figs. 3-4). Holmberg teaches the angle of the smaller flank being between 10-25 degrees with respect to the central axis and the other flank having an angle between 50 and 80 degrees (col. 3 lines 3-20). 
In this case, both You and Holmberg teaches a thread having a first taper relatively small with respect to a second taper. You is silent as to the specific angles of the tapers. Holmberg teaches that it is predictable for the smaller angle to be between 10-25 degrees and the second angle to be between 50 and 80 degrees. Thus, it would be obvious to modify You such that the smaller/right taper is between 10 and 25 degrees and the greater/left taper is between 50 and 80 degrees.
When rotating the bolt/nut of You 180 degrees, the smaller taper will be the left taper, and the larger taper will be the right taper. Given the above modification, since each of the ranges lies within or overlaps with the claimed ranges a prima facie case of obviousness exists.
Claim 13 recites the first angular range of the first taper angle (al) is 2°-40° and the second angular range of the second taper angle (a2) is 2°- 40. You et al. as detailed in the rejection to claim 11 above teach the second range overlapping with the claimed range. Holmberg teaches that it is obvious for the first angle to be between 50 and 80 degrees with respect to the central axis. Thus, with respect to a line normal to the central axis, the angle with be between 10 and 30 degrees.
Claim 14 recites the first angular range of the first taper angle (al) is 2°-40° and the second angular range of the second taper angle (a2) is 2°- 40. You et al. as detailed in the rejection to claim 12 above teach the first range overlapping with the claimed range. Holmberg teaches that it is obvious for the second angle to be between 50 and 80 degrees with respect to the central axis. Thus, with respect to a line normal to the central axis, the angle with be between 10 and 30 degrees.
Claim 15 recites the first angular range of the first taper angle is 53-90. This is taught as detailed in the rejection to claim 11 above.
Claim 16 recites the first angular range of the first taper angle (al) is 53-90. This is taught as detailed in the rejection to claim 11 above.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over You as applied to claim 1 above, and further in view of USPGPub No. 2014/0083778 (“Beronius”).
Regarding claim 11, You fails to explicitly teach the left taper (95) is greater than the right taper (96), and the first angular range of the first taper angle (cl) is greater than 0 and smaller than 53, and the second angular range of the second taper angle (a2) is greater than 0 and smaller than 53. However, this would have been obvious in view of Beronius.
Beronius is also directed to a threaded connection structure. Beronius teaches that both flank angles of the thread can be between 20 and 50 degrees with respect to the longitudinal axis (fig. 2, para. [0055]). 
In this case, both You and Beronius are directed to thread connections wherein at least one flank has a relatively small angle with the longitudinal axis with respect to a standard 60 degree thread. While You is silent as to the specific angles of the thread, Beronius teaches it is predictable for both flank angles to be between 20 and 50 degrees. It would be obvious to modify the thread of You such that both flank angles are between 20 and 50 degrees, while maintaining the asymmetric thread of You having the left taper angle greater than the right.
Regarding claim 12, You fails to explicitly teach the left taper (95) is smaller than the right taper (96), and the first angular range of the first taper angle (al) is greater than 0 and smaller than 53, and the second angular range of the second taper angle (a2) is greater than 0 and smaller than 53. However, this would have been obvious in view of Beronius.
Beronius is also directed to a threaded connection structure. Beronius teaches that both flank angles of the thread can be between 20 and 50 degrees with respect to the longitudinal axis (fig. 2, para. [0055]). 
In this case, both You and Beronius are directed to thread connections wherein at least one flank has a relatively small angle with the longitudinal axis with respect to a standard 60 degree thread. While You is silent as to the specific angles of the thread, Beronius teaches it is predictable for both flank angles to be between 20 and 50 degrees. It would be obvious to modify the thread of You such that both flank angles are between 20 and 50 degrees, while maintaining the asymmetric thread of You having the left taper angle greater than the right.
Given the above modification, when rotating the bolt/nut combination of You 180 degrees, the left taper will be the smaller taper, and both tapers will still be between 20 and 50 degrees.
Claim 13 recites the first angular range of the first taper angle (al) is 2°-40° and the second angular range of the second taper angle (a2) is 2°- 40. As detailed in the rejection to claim 11 above, both angles are between 20 and 50 degrees. Since these ranges overlap with the claimed range a prima facie case of obviousness exists.
Claim 14 recites the first angular range of the first taper angle (al) is 2°-40° and the second angular range of the second taper angle (a2) is 2°- 40. As detailed in the rejection to claim 12 above, both angles are between 20 and 50 degrees. Since these ranges overlap with the claimed range a prima facie case of obviousness exists.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over You as applied to claim 2 above, and further in view of Ever Hardware Industrial Limited, What Is Screw Pitch? The Different of Lead and Pitch, available at https://everhardwarestore.com/screw-pitch-different-lead-pitch.html, Published May 26, 2017 (“NPL”).
Regarding claim 3, You fails to explicitly teach an axial movement distance of the right-angled trapezoid union along the central axis of the columnar body (3) for the right-angled trapezoid union rotating about the central axis of the columnar body (3) for a full circle of 360 degrees is at least double a length of the a sum of lengths of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union. This would have been obvious in view of NPL.
NPL is also directed to threaded fasteners. NPL teaches that while most threads are single-start that it is known to have double-start threads (page 1, wherein all references to NPL refer to the document submitted with the Office action mailed on March 28, 2022). With a double start thread, every time the screw body is rotated 360 degrees, it is advanced axially by the width of two ridges, i.e. the lead is equal to two times the pitch (pages 1-2).
In this case, both You and NPL are directed to threaded fasteners. NPL teaches that it is predictable to use a double start thread wherein the lead is equal to twice the pitch. Thus, it would be obvious to modify the internal and external threads of You to be a double start thread such that the lead is doubled. Since You teaches the lead being equal to or greater than the pitch the pitch, creating a double start thread would make the lead at least two times the pitch.
Given the above modification, since the lead of You is doubled, the shape of a thread of You would satisfy the limitation of when the right-angled trapezoid union rotates at a constant speed, an axial movement distance of the right-angled trapezoid union is at least double a length of the sum of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of USPGPub No. 2016/0348709 (“Staniszewski”).
Regarding claim 1, as detailed in the rejection to claim 1 above, You teaches all the limitations. Assuming arguendo that You fails to explicitly teach the surfaces 21 & 22 being tapered, this would have been obvious in view of Staniszewski.
Staniszewski is also directed to a threaded connection having an asymmetric thread with two flank surfaces (fig. 1). The flanks 17 & 19 of the asymmetric thread have similar angles as You (figs. 1 & 6, paras. [0016]-[0018]). Staniszewski teaches that each flank 17 & 19 has a tapering shape (figs. 1 & 6). 
In this case, both You and Staniszewski teach an asymmetric thread having two flanks with similar angles. Staniszewski teaches that it is known and predictable for both flanks to be tapered. Thus, it would be obvious to modify You such that surfaces 21 & 22 are also tapered.
Claims 2 and 4-6 are rejected for the same reasons detailed in the prior 102 rejections.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Staniszewski as applied to claim 1 above, and further in view of Holmberg.
Regarding claim 11, You fails to explicitly teach the left taper (95) is greater than the right taper (96), and the first angular range of the first taper angle (cl) is greater than 0 and smaller than 53, and the second angular range of the second taper angle (a2) is greater than 0 and smaller than 53. However, this would have been obvious in view of Holmberg.
Holmberg is directed to thread with asymmetric flanks wherein one flank has a relatively small angle with respect to the central axis (figs. 3-4). Holmberg teaches the angle of the smaller flank being between 10-25 degrees with respect to the central axis and the other flank having an angle between 50 and 80 degrees (col. 3 lines 3-20).  
In this case, both You and Holmberg teaches a thread having one taper relatively small with respect to a second taper. You is silent as to the specific angles of the tapers. Holmberg teaches that it is predictable for the smaller angle to be between 10-25 degrees and the second angle to be between 50 and 80 degrees. Thus, it would be obvious to modify You such that the first taper is between 50 and 80 degrees and the right taper is between 10 and 25 degrees.
Given the above modification, since each of the ranges lies within or overlaps with the claimed ranges a prima facie case of obviousness exists.
Regarding claim 12, You fails to explicitly teach the left taper (95) is smaller than the right taper (96), and the first angular range of the first taper angle (al) is greater than 0 and smaller than 53, and the second angular range of the second taper angle (a2) is greater than 0 and smaller than 53. However, this would have been obvious in view of Holmberg.
Holmberg is directed to thread with asymmetric flanks wherein one flank has a relatively small angle with respect to the central axis (figs. 3-4). Holmberg teaches the angle of the smaller flank being between 10-25 degrees with respect to the central axis and the other flank having an angle between 50 and 80 degrees (col. 3 lines 3-20). 
In this case, both You and Holmberg teaches a thread having a first taper relatively small with respect to a second taper. You is silent as to the specific angles of the tapers. Holmberg teaches that it is predictable for the smaller angle to be between 10-25 degrees and the second angle to be between 50 and 80 degrees. Thus, it would be obvious to modify You such that the smaller/right taper is between 10 and 25 degrees and the greater/left taper is between 50 and 80 degrees.
When rotating the bolt/nut of You 180 degrees, the smaller taper will be the left taper, and the larger taper will be the right taper. Given the above modification, since each of the ranges lies within or overlaps with the claimed ranges a prima facie case of obviousness exists.
Claim 13 recites the first angular range of the first taper angle (al) is 2°-40° and the second angular range of the second taper angle (a2) is 2°- 40. You et al. as detailed in the rejection to claim 11 above teach the second range overlapping with the claimed range. Holmberg teaches that it is obvious for the first angle to be between 50 and 80 degrees with respect to the central axis. Thus, with respect to a line normal to the central axis, the angle with be between 10 and 30 degrees.
Claim 14 recites the first angular range of the first taper angle (al) is 2°-40° and the second angular range of the second taper angle (a2) is 2°- 40. You et al. as detailed in the rejection to claim 12 above teach the first range overlapping with the claimed range. Holmberg teaches that it is obvious for the second angle to be between 50 and 80 degrees with respect to the central axis. Thus, with respect to a line normal to the central axis, the angle with be between 10 and 30 degrees.
Claim 15 recites the first angular range of the first taper angle is 53-90. This is taught as detailed in the rejection to claim 11 above.
Claim 16 recites the first angular range of the first taper angle (al) is 53-90. This is taught as detailed in the rejection to claim 11 above.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Staniszewski as applied to claim 1 above, and further in view of Beronius.
Regarding claim 11, You fails to explicitly teach the left taper (95) is greater than the right taper (96), and the first angular range of the first taper angle (cl) is greater than 0 and smaller than 53, and the second angular range of the second taper angle (a2) is greater than 0 and smaller than 53. However, this would have been obvious in view of Beronius.
Beronius is also directed to a threaded connection structure. Beronius teaches that both flank angles of the thread can be between 20 and 50 degrees with respect to the longitudinal axis (fig. 2, para. [0055]). 
In this case, both You and Beronius are directed to thread connections wherein at least one flank has a relatively small angle with the longitudinal axis with respect to a standard 60 degree thread. While You is silent as to the specific angles of the thread, Beronius teaches it is predictable for both flank angles to be between 20 and 50 degrees. It would be obvious to modify the thread of You such that both flank angles are between 20 and 50 degrees, while maintaining the asymmetric thread of You having the left taper angle greater than the right.
Regarding claim 12, You fails to explicitly teach the left taper (95) is smaller than the right taper (96), and the first angular range of the first taper angle (al) is greater than 0 and smaller than 53, and the second angular range of the second taper angle (a2) is greater than 0 and smaller than 53. However, this would have been obvious in view of Beronius.
Beronius is also directed to a threaded connection structure. Beronius teaches that both flank angles of the thread can be between 20 and 50 degrees with respect to the longitudinal axis (fig. 2, para. [0055]). 
In this case, both You and Beronius are directed to thread connections wherein at least one flank has a relatively small angle with the longitudinal axis with respect to a standard 60 degree thread. While You is silent as to the specific angles of the thread, Beronius teaches it is predictable for both flank angles to be between 20 and 50 degrees. It would be obvious to modify the thread of You such that both flank angles are between 20 and 50 degrees, while maintaining the asymmetric thread of You having the left taper angle greater than the right.
Given the above modification, when rotating the bolt/nut combination of You 180 degrees, the left taper will be the smaller taper, and both tapers will be between 20 and 50 degrees.
Claim 13 recites the first angular range of the first taper angle (al) is 2°-40° and the second angular range of the second taper angle (a2) is 2°- 40. As detailed in the rejection to claim 11 above, both angles are between 20 and 50 degrees. Since these ranges overlap with the claimed range a prima facie case of obviousness exists.
Claim 14 recites the first angular range of the first taper angle (al) is 2°-40° and the second angular range of the second taper angle (a2) is 2°- 40. As detailed in the rejection to claim 12 above, both angles are between 20 and 50 degrees. Since these ranges overlap with the claimed range a prima facie case of obviousness exists.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of Staniszewski as applied to claim 2 above, and further in view of NPL.
Regarding claim 3, You fails to explicitly teach an axial movement distance of the right-angled trapezoid union along the central axis of the columnar body (3) for the right-angled trapezoid union rotating about the central axis of the columnar body (3) for a full circle of 360 degrees is at least double a length of the a sum of lengths of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union. This would have been obvious in view of NPL.
NPL is also directed to threaded fasteners. NPL teaches that while most threads are single-start that it is known to have double-start threads (page 1, wherein all references to NPL refer to the document submitted with the Office action mailed on March 28, 2022). With a double start thread, every time the screw body is rotated 360 degrees, it is advanced axially by the width of two ridges, i.e. the lead is equal to two times the pitch (pages 1-2).
In this case, both You and NPL are directed to threaded fasteners. NPL teaches that it is predictable to use a double start thread wherein the lead is equal to twice the pitch. Thus, it would be obvious to modify the internal and external threads of You to be a double start thread such that the lead is doubled. Since You teaches the lead being equal to or greater than the pitch the pitch, creating a double start thread would make the lead at least two times the pitch.
Given the above modification, since the lead of You is doubled, the shape of a thread of You would satisfy the limitation of when the right-angled trapezoid union rotates at a constant speed, an axial movement distance of the right-angled trapezoid union is at least double a length of the sum of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union.

Response to Arguments
Applicant's arguments filed June 13, 2022 have been fully considered. Applicant argues that the amendment to the claims overcome the previous prior art rejections. The examiner agrees and has withdrawn the previous prior art rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726
/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within non-italicized parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”